728 N.W.2d 411 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Peter LAVALLIS, Defendant-Appellant.
Docket No. 130942. COA No. 267225.
Supreme Court of Michigan.
March 23, 2007.
On order of the Court, the application for leave to appeal the February 23, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
WEAVER, J., would grant leave to appeal.
CORRIGAN, J., would direct that the prosecutor respond to the application for leave to appeal.